Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           May 17, 2016




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 46349-1-II

                                Respondent,                   UNPUBLISHED OPINION

        v.

 ERIK KEITH BOSCOVICH,

                                Appellant.

       BJORGEN, C.J. — A jury returned a verdict finding Erik Keith Boscovich guilty of

unlawful possession of a controlled substance—methamphetamine. Boscovich appeals his

conviction, asserting that (1) the prosecutor committed multiple instances of misconduct during

closing arguments, (2) the cumulative effect of the prosecutor’s misconduct requires reversal of

his conviction, and (3) the trial court erred by admitting evidence absent sufficient proof of an

unbroken chain of custody. We affirm.

                                              FACTS

       On April 2, 2013, Westport Police Officer Nathan Saunders arrested Boscovich on an

active misdemeanor warrant. Saunders searched Boscovich incident to his arrest and found a

glass pipe in Boscovich’s front pants pocket. After Saunders transported Boscovich to the police
No. 46349-1-II


station and read him his Miranda1 rights, Boscovich consented to a search of his backpack.

Inside the backpack, Saunders found a plastic baggie containing a crystal substance. According

to Saunders, when asked about the nature of the substance, Boscovich told him that “it was

crystal like substances that he was storing in the baggie in his backpack and that if he stored

them long enough they would grow and he could hold them up to the light and see pretty colors.”

Report of Proceedings (RP) at 46. Saunders weighed the substance and found that it weighed

23.24 grams, including the weight of the packaging. According to Saunders, Boscovich

repeatedly asked him if he could use his discretion to throw away the substance and not arrest

him for possessing it.

         On April 3, 2013, the State charged Boscovich with unlawful possession of a controlled

substance. The State called two witnesses at trial, Saunders and Donna Wilson, a forensic

scientist at the Washington State Patrol Crime Laboratory. Wilson testified that the substance

seized from Boscovich contained methamphetamine and that the weight of the substance without

the packaging was 22.2 grams. Wilson also testified on cross-examination that her chain of

custody report showed that, in addition to Saunders, the individuals handling the evidence

included:

         two property evidence custodians in Tacoma, it was then shipped . . . via UPS to
         the Seattle lab and from that point there were two other property evidence
         custodians who touched the evidence before I received it.

RP at 36-37. Wilson stated that Saunders’s weight of the substance at 23.24 grams was not

surprising, “especially if he weighed it with the outer package bag.” RP at 32. She also stated

that it did not appear to her that the evidence packaging had been tampered with.


1
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                                 2
No. 46349-1-II


       Saunders testified consistently with the facts as stated above. Additionally, Saunders

testified that he had placed the suspected methamphetamine into evidence, labeled the evidence

with his name, date, and case number, and that the evidence appeared to be in the same condition

as when he had seized it from Boscovich. The trial court admitted as evidence the suspected

methamphetamine over Boscovich’s chain of custody objection.

       Boscovich was the only witness for the defense. Boscovich testified that, prior to his

arrest, he had been at a friend’s party and left with a backpack that resembled his backpack but

actually belonged to his friend. Boscovich admitted that the glass pipe found in his pocket

belonged to him and that he had asked Saunders to dispose of the suspected methamphetamine.

However, Boscovich denied that he had knowingly possessed the methamphetamine and denied

that he had told Saunders that the substance was used for viewing light passing through it.

       The prosecutor stated the following during closing argument:

               One more thing about the crime lab is that [defense counsel] brought up the
       fact that it weighed at the lab, 22.2 grams, and that was not in the packaging
       material. The officer weighed it, I think it was 23.24 grams. Ms. Wilson said she
       didn’t—given that it was weighed in packaging and—and not in packaging, she did
       not consider that a significant difference. I’m sure the scales at the Washington
       State Patrol Crime Lab are a little higher tech than the ones at the Westport—

RP at 82 (emphasis added). Defense counsel objected based on facts not in evidence, and the

trial court cautioned the prosecutor to “[s]tay within the evidence.” RP at 82. The prosecutor

concluded his closing argument by stating:

              I would submit to you, Ladies and Gentlemen, that you cannot have a
       reasonable doubt that Mr. Boscovich, given all of the evidence, given the
       testimony, given the bias and interest of the parties involved, you cannot have a
       reasonable doubt that Mr. Boscovich is guilty of possession of methamphetamine
       and I would ask you to find him so. Thank you.



                                                3
No. 46349-1-II


RP at 84 (emphasis added). Defense counsel did not object to these statements. Finally, during

rebuttal closing argument, the prosecutor stated:

       When . . . the officer testified, well, when I asked Mr. Boscovich, you know, what
       this was; well, these are crystals and they stick together and I hold it up and I can
       see—I can see light through them. I mean, Ladies and Gentlemen, you can’t make
       this stuff up. If the officer was going to, he would do a better job than that.

RP at 95.

       Defense counsel did not object to these statements. The jury returned a verdict finding

Boscovich guilty of unlawful possession of a controlled substance. Boscovich appeals his

conviction.

                                           ANALYSIS

                                 I. PROSECUTORIAL MISCONDUCT

       Boscovich first contends that the prosecutor committed multiple instances of misconduct

during closing argument. We disagree.

       A defendant claiming prosecutorial misconduct must show both improper conduct and

resulting prejudice. State v. Fisher, 165 Wash. 2d 727, 747, 202 P.3d 937 (2009). Prejudice exists

when there is a substantial likelihood that the misconduct affected the verdict. State v.

McKenzie, 157 Wash. 2d 44, 52, 134 P.3d 221 (2006). If a defendant fails to object to the

prosecutor’s allegedly improper conduct at trial, the defendant waives a claim of prosecutorial

misconduct on appeal unless the conduct was “so flagrant and ill-intentioned” that it caused an

“enduring and resulting prejudice” incurable by a jury instruction. State v. Stenson, 132 Wash. 2d
668, 719, 940 P.2d 1239 (1997). When determining whether prosecutorial misconduct warrants

reversal, we consider its prejudicial nature and cumulative effect. State v. Boehning, 127 Wn.

App. 511, 518, 111 P.3d 899 (2005). We review a prosecutor’s remarks during closing argument

                                                 4
No. 46349-1-II


in the context of the total argument, the issues in the case, the evidence addressed in the

argument, and the jury instructions. State v. Dhaliwal, 150 Wash. 2d 559, 578, 79 P.3d 432 (2003).

A.     Improper Vouching/Witness Credibility

       Boscovich first asserts that the prosecutor committed misconduct during closing

argument by expressing a personal opinion about Saunders’s credibility and the reliability of the

crime lab scales. On both points, we disagree.

       A prosecutor’s expressions of personal opinion about the defendant’s guilt or witness

credibility are improper. Dhaliwal, 150 Wash. 2d at 577-78. To determine whether the prosecutor

has improperly expressed a personal opinion, we view the challenged comments in context.

McKenzie, 157 Wash. 2d at 53.

       “It is not uncommon for statements to be made in final arguments which, standing
       alone, sound like an expression of personal opinion. However, when judged in the
       light of the total argument, the issues in the case, the evidence discussed during the
       argument, and the court’s instructions, it is usually apparent that counsel is trying
       to convince the jury of certain ultimate facts and conclusions to be drawn from the
       evidence. Prejudicial error does not occur until such time as it is clear and
       unmistakable that counsel is not arguing an inference from the evidence, but is
       expressing a personal opinion.”

McKenzie, 157 Wash. 2d at 53-54 (alteration in original) (quoting State v. Papadopoulos, 34 Wn.

App. 397, 400, 662 P.2d 59 (1983)).

       Boscovich argues that the prosecutor’s statement that “you can’t make this stuff up. If

the officer was going to, he would do a better job than that,” expressed an improper personal

opinion of Saunders’s credibility. RP at 95. However, when read in context, it is clear that the

prosecutor was not expressing any personal opinion regarding Saunders’s credibility. Instead,

the prosecutor was merely arguing that, based on the fantastical nature of the statement Saunders

had attributed to Boscovich regarding the purpose of the crystal substance found in Boscovich’s

                                                 5
No. 46349-1-II


backpack, the jury should find credible the officer’s testimony that Boscovich had made the

statement. This is not an improper argument because a prosecutor is permitted to comment on

the credibility of witnesses, so long as the prosecutor does not express a personal opinion in

doing so. State v. Neidigh, 78 Wash. App. 71, 74, 895 P.2d 423 (1995); see also State v. Copeland,

130 Wash. 2d 244, 290, 922 P.2d 1304 (1996) (It is not improper for a prosecutor to argue

inferences from the evidence at trial, including why the jury should believe one witness over

another.). Accordingly, Boscovich fails to demonstrate any misconduct on this ground, let alone

that the misconduct was so flagrant and ill-intentioned that an instruction could not have cured

any resulting prejudice.

       Boscovich also argues that the prosecutor’s statement, “I’m sure the scales at the

Washington State Patrol Crime Lab are a little higher tech than the ones at the Westport [police

station],” improperly vouched for the reliability of the Washington State Patrol Crime

Laboratory scales. RP at 82. Assuming for the sake of argument that the prosecutor’s statement

was improper, Boscovich fails to demonstrate any resulting prejudice. Boscovich objected to the

statement at trial based on facts not in evidence, and the trial court cautioned the prosecutor to

stay within the evidence. The jury was instructed that (1) it was their duty “to decide the facts in

this case based upon the evidence presented . . . during this trial,” (2) it was not to consider

evidence that was “not admitted or was stricken from the record,” and (3) “the lawyers’

statements are not evidence.” Clerk’s Papers at 30-31. In light of the brief nature of the

prosecutor’s statement, the trial court’s response to Boscovich’s objection, and the jury

instructions, which instructions we presume the jury follows, we cannot conclude that the

prosecutor’s challenged statement had a substantial likelihood of affecting the jury’s verdict of


                                                  6
No. 46349-1-II


guilt. State v. Foster, 135 Wash. 2d 441, 472, 957 P.2d 712 (1998). Accordingly, we hold that

Boscovich has failed to show any prejudice flowing from the prosecutor’s allegedly improper

statement and, thus, he cannot demonstrate prosecutorial misconduct on this ground.

B.     Burden Shifting/Misstatement of Law

       Next, Boscovich asserts that the prosecutor committed misconduct during closing

argument by misstating its burden of proof. Again, we disagree.

       “Arguments by the prosecution that shift or misstate the State’s burden to prove the

defendant’s guilt beyond a reasonable doubt constitute misconduct.” State v. Lindsay, 180
Wash. 2d 423, 434, 326 P.3d 125 (2014). Although it is improper for a prosecutor to misstate the

burden of proof, a prosecutor has wide latitude to argue reasonable inferences from the evidence.

State v. Thorgerson, 172 Wash. 2d 438, 453, 258 P.3d 43 (2011). An argument “[u]rging the jury

to render a just verdict that is supported by evidence is not misconduct.” State v. Curtiss, 161
Wash. App. 673, 701, 250 P.3d 496 (2011).

       Boscovich argues that the prosecutor’s statement, “you cannot have a reasonable doubt,”

misstated the law and relieved the State of its burden of proof. RP at 84. Although we agree

that, when read in isolation, this statement appears to misstate the law and the State’s burden of

proof, it is clear from the context of the prosecutor’s closing argument that the prosecutor was

merely arguing that the State had met its burden of proof based on the evidence at trial.

Immediately preceding the statement at issue, the prosecutor relayed the proper standard

regarding the State’s burden of proof, stating:

               The State has the burden of proving each element of the crime beyond a
       reasonable doubt. A reasonable doubt is one for which a reason exists and may
       arise from the evidence or lack of evidence. It is such a doubt as would exist in the
       mind of a reasonable person after fully, fairly and carefully considering all of the

                                                  7
No. 46349-1-II


       evidence or lack of evidence. If from such consideration you have [an] abiding
       belief in the truth of the charge, you are satisfied beyond a reasonable doubt.

RP at 83-84. The prosecutor then stated:

              I would submit to you, Ladies and Gentlemen, that you cannot have a
       reasonable doubt that Mr. Boscovich, given all of the evidence, given the
       testimony, given the bias and interest of the parties involved, you cannot have a
       reasonable doubt that Mr. Boscovich is guilty of possession of methamphetamine
       and I would ask you to find him so. Thank you.

RP at 84 (emphasis added).

       Read in context, the prosecutor merely submitted to the jury that it could not “have a

reasonable doubt” of Boscovich’s guilt “given all of the evidence, given the testimony, [and]

given the bias and interest of the parties involved.” RP at 84. Because it is not improper for a

prosecutor to argue that the State had met its burden of proving the defendant’s guilt beyond a

reasonable doubt based on the evidence presented at trial, Boscovich fails to demonstrate any

misconduct on this ground, let alone that such misconduct was so flagrant and ill-intentioned and

a jury instruction could not have cured any resulting prejudice. Curtiss, 161 Wash. App. at 701.

Having determined that Boscovich has failed to demonstrate any instance of prosecutorial

misconduct, we need not address whether the cumulative effect of such misconduct would

require reversal of his conviction.

                                      II. CHAIN OF CUSTODY

       Next, Boscovich contends that the trial court erred by admitting evidence of the suspected

methamphetamine, because the State failed to establish an unbroken chain of custody. Again,

we disagree.

       “Before a physical object connected with the commission of a crime may properly be

admitted into evidence, it must be satisfactorily identified and shown to be in substantially the

                                                 8
No. 46349-1-II


same condition as when the crime was committed.” State v. Campbell, 103 Wash. 2d 1, 21, 691
P.2d 929 (1984). When the evidence is susceptible to alteration by tampering or contamination,

the proponent of the evidence must “establish a chain of custody ‘with sufficient completeness to

render it improbable that the original item has either been exchanged with another or been

contaminated or tampered with.’” State v. Roche, 114 Wash. App. 424, 436, 59 P.3d 682 (2002)

(emphasis omitted) (quoting United States v. Cardenas, 864 F.2d 1528, 1531 (10th Cir. 1989)).

       In assessing the completeness of the chain of custody, the trial court shall consider “‘the

nature of the article, the circumstances surrounding the preservation and custody of it, and the

likelihood of intermeddlers tampering with it.’” Campbell, 103 Wash. 2d at 21 (quoting Gallego v.

United States, 276 F.2d 914, 917 (9th Cir. 1960)). Minor discrepancies in the chain of custody

affect the weight of the evidence, not its admissibility. Campbell, 103 Wash. 2d at 21; Roche, 114
Wash. App. at 436. We review a trial court’s ruling on chain of custody for an abuse of discretion.

Campbell, 103 Wash. 2d at 21.

       Saunders testified that the suspected methamphetamine was in the same condition as

when he had seized it from Boscovich. Additionally, Wilson testified that it did not appear to

her that the evidence packaging had been tampered with. Contrary to Boscovich’s assertion, the

difference in the weights of the suspected methamphetamine taken at the police station and at the

crime lab was not a major discrepancy affecting the admissibility of the suspected

methamphetamine. As the trial testimony revealed, Saunders had weighed the suspected

methamphetamine with its packaging, while Wilson did not. In light of this combined evidence,

we cannot conclude that the trial court abused its discretion in admitting the suspected




                                                 9
No. 46349-1-II


methamphetamine as an exhibit at trial. Accordingly, we affirm Boscovich’s unlawful

possession of a controlled substance conviction.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      BJORGEN, C.J.
 We concur:



 WORSWICK, J.




 LEE, J.




                                                 10